Citation Nr: 0018293	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from May 1969 to January 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in November 1998, on appeal of a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  Upon its last review, the Board 
denied service connection for emphysema, bilateral defective 
vision, bilateral hearing loss, a psychiatric condition, a 
dental condition, and a bilateral leg condition.  The 
appellant sought review of the Board's decision by the United 
States Court of Appeals for Veterans Claims (the Court).

In October 1999 and pursuant to a joint motion for remand 
filed by the appellant and VA, (hereafter "joint motion"), 
the Court vacated and remanded the Board's decision of 
November 1998 to the extent that it had denied entitlement to 
service connection for a bilateral leg disorder.  The Court 
further dismissed the appeal as to the remaining issues that 
were the subject of the Board's November 1998 decision.  

By statement received in August 1999, the appellant sought 
service connection for claimed skin cancer due to in-service 
herbicidal exposure.  To the Board's knowledge, that claim 
has not been developed and is therefore referred to the RO 
for appropriate action. 


REMAND

Motion for personal hearing

By motion under 38 C.F.R. § 20.1304 received on May 24, 2000, 
the appellant through counsel requested that he be scheduled 
for a personal hearing conducted by the Board at the RO 
located in Waco, Texas and the RO located in Los Angeles, 
California.  

Pursuant to 38 C.F.R. § 20.1304(a), an appellant will be 
granted a period of 90 days following the mailing of notice 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board of Veterans' Appeals, whichever 
comes first, during which he may submit a request for a 
personal hearing, additional evidence or a request for a 
change in representation.  38 C.F.R. § 20.1304(a).  

While this regulation does not specifically address 
situations when an appeal is remanded to the Board by the 
Court, such as in this case, the Court has held that the 
regulation applies in such circumstances in the same manner 
as if the appellant were on direct appeal from a RO decision.  
See Kutscherousky v. West, 12 Vet.App. 369, 372 (1999).  The 
Court held in Kutscherousky that within the 90 day period 
after the Board mails to the appellant a postremand notice 
the appellant may, without a showing of good cause, request 
" by the end of such 90 days a 'hearing on appeal' at which 
the appellant may submit new evidence, to be considered by 
the Board, where permitted with remand to an AOJ".  Id.

The record reflects that following remand of this matter to 
the Board by the Court, the appellant through counsel was 
advised by letter dated on February 14, 2000 of the 
provisions of 38 C.F.R. § 20.1304(c).  A copy of the rule was 
enclosed for counsel's review.  With due application of the 
provisions of 38 C.F.R. § 20.1304(a), the expiration of the 
90 day period from February 14, 2000 was on May 14, 2000, a 
Sunday.  If the appellant desired to submit a request for a 
hearing on appeal under  Kutscherousky, his response would 
have therefore been due on the next business day, Monday, May 
15, 2000.  The appellant's motion was dated May 23, 2000 and 
received at the offices of the Board on May 24, 2000, after 
the expiration of the 90 day period, and is therefore plainly 
untimely under Kutscherousky.  Accordingly, the appellant is 
not entitled to a hearing on appeal without a showing of good 
cause.

Because the appellant's request is out-of-time under 
Kutscherousky, the provisions of 38 C.F.R. § 20.1304(b) are 
triggered.  Under that regulation, the Board will not accept 
a request for a personal hearing after the 90 day period 
"except when the appellant demonstrates on motion that there 
was good cause for the delay."  The regulation further 
states that motions "must include . . . an explanation of 
why . . . the request for a personal hearing . . . could not 
be submitted in a timely manner."

The appellant's motion under 38 C.F.R. § 20.1304 dated May 
23, 2000 is clearly deficient in this respect.  The motion 
constituted a bare request for a personal hearing.  The 
required explanation was not provided, and good cause has not 
been demonstrated.  The Board is cognizant that there has 
been a change in representation - by letter dated November 
1999, counsel submitted an attorney fee agreement and 
representation agreement.  However, the bare request for a 
personal hearing in the motion does not meet the requirement 
that good cause be stated, nor is it the Board's 
responsibility to divine "good cause" from various items of 
correspondence in the file.  The provisions of the regulation 
are quite clear, and the appellant is held to knowledge of 
these provisions, especially when he has previously and 
specifically been so advised.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991).  Indeed, the joint motion, signed by 
the appellant's attorney, specifically referenced 
Kutscherousky. 

Because good cause for the appellant's request has not been 
demonstrated, the provisions of 38 C.F.R. § 20.1304(b)(1) are 
triggered.  The regulation provides that when good cause is 
not shown, the request for a personal hearing will be 
referred to the agency of original jurisdiction, and the 
Board accordingly so refers the matter to the RO.  

For the reasons expressed above, the Board denies the 
appellant's motion for a "personal hearing conducted by the 
Board of Veterans' Appeals", that is a "'hearing on appeal' 
at which the appellant may submit new evidence, to be 
considered by the Board".  See Kutscherousky, 12 Vet. App. 
at 372.  Appellant through counsel has specifically stated in 
a November 1999 letter that he would not waive consideration 
of additional evidence by the RO.  See 38 C.F.R. § 20.1304.  
The Board refers the appellant's request for a personal 
hearing to the RO.  The RO should determine whether the 
appellant desires a personal hearing before a Hearing 
Officer.  The appellant will, if he desires, be afforded an 
opportunity to appear at a personal hearing conducted at a VA 
RO by a Hearing Officer.  

In so referring, the Board further directs that the appellant 
clarify his wishes with regard to the desired location of the 
hearing.  The appellant requested a personal hearing, but 
further requested that such be conducted at both the Waco, 
Texas RO and the Los Angeles, California RO.  The appellant 
through counsel should be contacted and requested to clarify 
which at RO the hearing is to be conducted.  Thereafter, the 
Hearing Officer hearing should be scheduled at the RO 
designated by the appellant.

The Joint Motion for Remand

As noted in the Introduction, this matter has been remanded 
by the Court in order for VA to fulfill its obligation under 
38 U.S.C.A. § 5103 to advise the appellant of the necessary 
information to be submitted to complete his application for 
entitlement to service connection for a bilateral leg 
disorder.  A copy of the joint motion and order of the Court 
have been associated with the appellant's VA claims folder.

VA is obligated to advise the appellant of the importance of 
obtaining the said medical records.  See the joint motion and 
38 U.S.C.A. § 5103(a) (West 1991).  In particular, the 
appellant alleges there exists medical records that would 
substantiate his claim of entitlement to service connection 
for a bilateral leg disorder on a presumptive or direct 
basis.  In this regard, the record reflects that during the 
August 1998 Travel Board hearing, the appellant stated that 
he was treated by Dr. L. for leg pain at some point after his 
discharge.  The appellant further stated that Dr. L. died in 
1997.  The appellant's spouse stated that although she had 
contacted  the physician's wife in an attempt to obtain the 
records, but that she was informed that the records had been 
stored in a warehouse and were not accessible.  In an 
authorization for release of medical information form, the 
appellant reported that he was treated by Dr. L. beginning in 
1972 for a leg condition, among other disorders.   
This matter will therefore be remanded in compliance with the 
joint motion for remand.  

Accordingly, this matter is REMANDED for the following 
actions by the RO:

1.  The RO should contact the appellant 
and his attorney concerning the records 
of Dr. L.  Both the RO and the appellant 
are referred to the provisions of the 
October 1999 joint motion remand, in 
particular page 4: "On remand, Appellant 
should be advised that he should obtain 
the address of the warehouse where Dr. 
[L.'s] medical records are stored.  
Further, he should be advised that after 
obtaining the address he should contact 
the facility directly to obtain the 
medical records."  Any such medical 
records so obtained by the appellant 
should be sent to the RO for association 
with the appellant's VA claims folder.

2.  The RO should contact the appellant 
and his attorney and ascertain if they 
desire a personal hearing and if so at 
which RO it is to be conducted.  
Thereafter, a personal hearing should be 
scheduled before a Hearing Officer at the 
appropriate RO.  The appellant and his 
attorney should be given due notice of 
the hearing, which should be included in 
the appellant's VA claims folder.

3. The RO should then readjudicate the 
appellant's remanded claim under a broad 
interpretation of the applicable 
regulations.  If any of benefit sought on 
appeal remains denied, the appellant and 
his attorney should be furnished a 
Supplemental Statement of the Case and 
should be given the applicable time to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky, 
12 Vet. App. at 372; joint motion, page 4.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


